DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, and the following species: Election A, absorbent; Election B, polyolefin; and Election C, solvent is removed, in the reply filed on 7/29/2022 is acknowledged.
Claims 7-13, and the non-elected species, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/29/2022. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Boyer et al. (US 2014/0037922).
Boyer et al. teach a microporous material including a thermoplastic polyolefin polymer (abstract and ¶78), a particulate filler, and a network of interconnecting pores. See abstract. Examples of the filler include silica gel particles (¶97), which are water (a polar solvent) swellable and absorbent which will absorb water upon exposure to water. The silica filler is present in an amount of 60 to 80wt% of the filler (¶100), and the filler is present in an amount of 20 to 80wt% of the microporous material (¶93), which means the silica filler, such as silica gel particles, is present in an amount of from 12wt% to 72wt% of the microporous material. The microporous material has a density of greater of at least 0.8 g/cm3 which falls entirely within the range of instant claim 2. See ¶13. The pores of the microporous material constitute from 35 to 95% of the microporous material. This a porosity of 35 to 95%, which falls within the range of instant claim 2. See ¶103. Silica gel is a hydrogel and a water-absorbent material which will swell upon contact with water. The microporous sheets formed in Boyer et al. are a composite in that they comprise a porous polymer network and particulate filler, such as silica gel, which is water (a polar solvent) swellable and which absorb polar fluid (water) upon exposure to water (a polar fluid). The sheets have a thickness of, for example, 291 µm, which falls within the range of instant claim 6. 


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Prasad (US 2006/0052040).
Prasad teaches an article which comprises an interpenetrating polymeric network which forms a porous polymer sheet (abstract) which defines a network of interconnected pores (¶10). The network is formed of a polymer resin with examples including polyolefins (¶21). This is a porous polymeric network structure. The network comprises water-soluble or water-absorbent particles, which are and/or comprise an absorbent in that they are water-absorbent (¶41). Water absorbent particles will absorb water (a polar solvent) upon exposure to water (the polar solvent). Examples of the polymer used to produce the article of Prasad are water insoluble. The porous polymer sheet is formed by phase-separation which creates the interconnected pores. See abstract and ¶9-10. 
With regards to the amount of particles added to the article of Prasad, while Prasad does not explicitly recite an amount of particles added, when present, the amount of the particles must be between 0 to 100wt%, which anticipates and/or overlaps the claimed range of from 1 to 99wt%. Alternatively, it would have been obvious to one of ordinary skill in the art to use an amount of water absorbing particles greater than 0 wt% in order to provide water absorbing properties and less than 100wt% because the polymer network is present.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected 35 U.S.C. 103 as obvious over Prasad (US 2006/0052040).
The porous material of the article has a porosity of 90% or less and a density of 0.2 g/cm3 or greater. See ¶20.The density falls entirely within the range of instant claim 2 and the porosity overlaps the porosity of claim 2. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Prasad to produce a porous polymer resin having a porosity which meets the instant claim limitations of instant claim 2 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Examples of the polymer used to produce the porous polymeric network have a weight molecular weight of from 50,000 to 300,000 g/mol, preferably from 70,000 to 150,000 g/mol (¶25) and a PDI (polydispersity index) of 1.1 to 12.  A polydispersity index is Mw (weight average molecular weight) divided by Mn (number average molecular weight). This means the number average molecular weight of the polymers used in Prasad is from 4,166 to 272,727 g/mol, preferably 5,833 to 136,363 g/mol. This overlaps the range of instant claim 6. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Prasad to produce a porous polymer resin having a number average molecular weight which meets the instant claim limitations of instant claim 6 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Prasad teaches that a segment of the entire polishing pad, which in embodiments consists of the porous polymeric sheet (see ¶15). Prasad teaches that the polishing pad can have a thickness of 0.15 cm (see ¶30), which is 1500 microns, which falls within the range of instant claim 6. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766